 1
 2
 3
 4                           UNITED STATES DISTRICT COURT
 5                                 EASTERN DISTRICT OF CALIFORNIA
 6
 7                                                    )   1:19-cv-00097-AWI-BAM
     HUNSEL MITCHELL,                                 )
 8                                                    )
                     Plaintiff,                       )   ORDER REQUIRING PLAINTIFF TO FILE
 9                                                    )   COMPLETED APPLICATION TO
          vs.                                         )   PROCEED IN FORMA PAUPERIS OR PAY
                                                      )   FILING FEE WITHIN THIRTY DAYS
10   VETERANS ADMINISTRATION OF                       )
     UNITED STATES,                                   )
11                                                    )
                     Defendant.                       )
12                                                    )
                                                      )
13
14          Plaintiff Hunsel Mitchell, proceeding pro se, filed this civil action on January 23, 2019,

15   along with an application to proceed in forma pauperis. (Doc. Nos. 1, 2.) However, Plaintiff’s

16   form application to proceed in forma pauperis is not complete.

17          Plaintiff’s application indicates that he has received money from a number of sources in

18   the past twelve months, but he fails to identify the amount received and what he expects he will

19   continue to receive. (Doc. No. 2 at 1.) Plaintiff’s application also indicates that he has cash or

20   checking or savings accounts, but he does not state the total amount. He further states that he owns

21   real estate, stocks, bonds, securities, other financial instruments, automobiles or other things of

22   value, but he does not clearly describe the property or state its value. (Doc. No. 2 at 2.) The Court

23   cannot consider Plaintiff’s incomplete application.

24          Accordingly, IT IS HEREBY ORDERED that:

25          1.      Within thirty (30) days from the date of service of this order, Plaintiff shall file the

26   attached application to proceed in forma pauperis, completed and signed, or in the alternative, pay

27   the $400.00 filing fee for this action;

28          2.      No extension of time will be granted without a showing of good cause; and




                                                           1
 1          3.    The failure to comply with this order will result in dismissal of this action, without

 2   prejudice.

 3
 4   IT IS SO ORDERED.

 5
        Dated:    March 11, 2019                            /s/ Barbara    A. McAuliffe            _
 6                                                    UNITED STATES MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                        2
